Title: Thomas Jefferson to Peter Cardelli, 29 July 1819
From: Jefferson, Thomas
To: Cardelli, Peter


          
            Dear Sir
            Poplar Forest near Lynchburg July 29. 19
          
          Your letter of the 8th found me yesterday only at this place. soon after your departure from Monticello, I deposited your box with mr Wm D. Fitch at Milton and recieved  his promise that it should be forwarded to Capt Bernard Peyton in Richmond, a label being placed on the box addressed to his care for you. the river was then too low for a boat to pass down, and it has never rained since, a general drought now prevailing which threatens an entire failure of bread-corn. on the reciept of your letter yesterday I wrote to mr Fitch pressing his attention to the box, and to my grandson  also who lives but a mile from Milton to beg that he would at the first rise of the rivers attend to it’s being sent off, and I am sure you may rely on it’s being done the first rain which falls sufficient to raise the river. as to sending it by the stage, it would be sacrificed; for besides the danger from the jolting of the carriage there is a stage driver on that road who can be trusted with nothing
          We have recieved a supply of 20 of the best workmen of Philadelphia in different lines. good stone cutters come at a dollar and a half a day. I salute you with great esteem and respect.
          
            Th: Jefferson
          
        